Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	The applicant elected with traverse all claims (1-20) identify as figure 1, the argument are not persuasive because the applicant does not address the issue of search burden with the figures but argue is not restrictable and that figure 1 included all, the argument is not persuasive at minimum figure 1 did not describes the method claim, however in view of the compact prosecution the examiner willing to examine all three species. All claims 1-20 are being examine (see interview summary).
Drawing
2.	Drawing filed on has been accepted by the examiner
Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Anderson (US 10138067 B2) describes a jackladder flight member assembly comprising: a) a base plate having a front surface, a rear surface, a top surface and a bottom surface; b) at least one chain link connector coupled to the base plate; c) at least one wear plate component wherein the wear plate component comprises a horizontal symmetric transverse cross section and is further configured to be coupled to the base plate at a zero degree rotation position and 

	Copeland (US 7847679 B2) describes each of the input plates 30 and output plates 32 have a wearable surface 33 and may include at least one wear indicator 40. In some embodiments, however, less than all of the input plates 30 and/or output plates 32 may have a wear indicator 40. To set forth just one nonlimiting example, in some embodiments only the output plates 32 may include wear indicators 40, or perhaps every other output plate 32. Each of the input plates 30 and output plates 32 may have wearable surfaces 33 that are made of different substances or materials such that the amount of wear caused by relative movement may vary between the input plates 30 and output plates 32. In some embodiments it is also possible that a wearable surface 33 on one side of an input plate 30 may be made of a different material or substance than a wearable surface 33 disposed on the other side of the input plate 30. The same is true of different wearable surfaces of the output plates 32.
In one embodiment, the wear indicators 40 are shown disposed within the input plates 30 and output plates 32 and are configured to wear and/or erode when there is relative movement between mating surfaces of input plates 30 and 
The wear indicators 40 disposed within each of the plates 30, 32 may be configured to release particulate matter at varying levels of wear or erosion of the wearable surfaces 33. For example, a greater amount of wear and/or erosion of the input plates may be required, relative to the output plates 32, before the particulate matter is released from the wear indicators 40. In this way it may be possible to detect when the input plates have reached a particular erosion level. Likewise, some input plates 30 may require greater wear and/or erosion, relative to other input plates 30, before particulate matter is released from the wear indicators 40. In this way it may be possible to detect when a particular input plate has reached a particular erosion level.
Some wear indicators may be disposed in varying locations or numbers. Though the wear indicators 40 are shown disposed generally along a common line, some embodiments may have the wear indicators 40 distributed along another arrangement, or may be random. In some embodiments, the wear indicators 40 may be disposed at a periphery of the plates 30, 32. In addition, though each of 
The multiple plate clutch assembly 12 includes a cover or housing 70 that encompasses or houses the components of the multiple plate clutch assembly 12. In this embodiment, the housing 70 defines a cavity 72 in which the components of the multiple plate clutch assembly 12 may be housed. A clutch exhaust aperture 74 is included in the housing 70 that allows the multiple plate clutch assembly 12 to vent particulates that are shed by the wear indicators 40. In some embodiments, however, the housing 70 may not include an exhaust aperture 74 such that any particulate matter released by the wear indicators 40 is contained within the housing 70. The speeds at which the plates 30, 32 rotate creates an airflow in the cavity 72 that directs the particulates that come off of the wearable surfaces 54, 56 and exit the cavity 72.

Hoffmann (US 2021/0215478 A1) describes a system for analysing a three-dimensional wear surface in a material handling system to generate scalar measurement data therefrom, the system including: a scanner, configured to generate point cloud data of the three-dimensional wear surface; and a processor, configured to receive the point cloud data and generate the scalar measurement data therefrom by: generating a plurality of subsets of points of the point cloud data; and from each of the plurality of subsets, selecting a scalar measurement associated with a point of the subset to form the scalar measurement data.  A method for analysing a three-dimensional wear surface in 

Campomanes (US 2021/0042907 A1) describes is directed to a computer-implemented method that includes receiving sensor data corresponding to a surface of a part. The sensor data includes information about a plurality of points on the surface. The method may also include receiving a first model associated with an unworn part corresponding to the part and receiving a second model associated with a wear limit part corresponding to the part. The first model may define a first contour of the unworn part and the second model may define a second contour of the wear limit part. The method may also include generating a bounding contour spaced from the surface, the first contour, and the second contour and determining, for a point of the plurality of points, at least one of a first distance between the point and a first position on the first contour; or a second distance between the point and a second position on the second contour. The method may also include determining, based on the at least one of the first distance or the second distance, a wear metric associated with the part, wherein 
Another aspect of the disclosure is directed to a system including one or more processors; and computer-readable media storing instructions that, when executed, cause the one or more processors to performs acts. The acts may include receiving information about a surface of a part and generating, based at least in part on the information, a first model of the part. The acts may also include comparing the first model to a second model including information about a surface of an unworn part corresponding to the part, a third model including information about a surface of a wear limit part corresponding to the part, and a fourth model associated with a bounding surface at least partially enveloping the first model, the second model, and the third model. The acts may also include determining, based on the comparing, a wear metric associated with the part.
Another aspect of this disclosure is directed to non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations. The operations may include receiving information about an outer surface of a wear part. The information includes a plurality of points in a three-dimensional coordinate system. The operations may also include receiving a first model associated with a first three-dimensional representation of a surface of an unworn part corresponding to the wear part; receiving a second model associated with a second three-dimensional representation of a surface of a wear limit part corresponding to the wear part, the surface of the wear limit part corresponding to a wear limit associated with the part; and receiving a third 

Turner (US 2006/0042734 A1) describes a wear component includes an acceptable wear portion, a marginal wear portion, and a wireless sensor that is disposed in a predetermined location in the wear component based on the destructive properties of the wear component. While the wireless sensor remains in operation and in place in the wear component, the wireless sensor receives an energizing signal from a transmitter. The energizing signal powers the wireless sensor and allows it to generate a condition signal. While the wireless sensor transmits the condition signal in response to the energizing signal, the wear component is said to be within its acceptable wear period. When the acceptable wear portion is worn away, the wireless sensor becomes exposed and is 

Dumm (US 2006/0246275 A1) describes a method for producing process equipment, which has a wear surface having extended resistance to one or more of abrasion, erosion, or corrosion associated with filled materials processed by the process equipment. Such extended resistance is achieved by forming the process equipment wear surface to bear a metal matrix composite filled with abrasive particles. Another aspect of the present invention is process equipment having a wear surface having extended resistance to one or more of abrasion, erosion, or corrosion associated with filled materials processed by said process equipment, wherein the equipment wear surface bears a metal matrix composite filled with abrasive particles.  A variety of process equipment will be described below, which equipment wear surfaces exhibit extended resistance to abrasion, erosion, or corrosion associated with filled materials processed by the process equipment. The invention will be exemplified by plating wear surface parts with a superabrasive composite. It should be understood, however, that additional processes for associating the filled composite can be practiced, as the skilled artisan is readily aware.


In another aspect of the present disclosure, a method for sensing an amount of wear in a ground engaging tool for an implement of a work machine that engages a work material to dig into the work material is disclosed. The method may include transmitting output distance sensor signals through a GET body of the ground engaging tool from a first distance sensor of a first wear sensor assembly disposed within a first wear sensor cavity within the GET body, wherein the GET body is fabricated from a GET body material having a GET body material density, and wherein a first wear sensing body is embedded in the GET body at a first location indicative of a first maximum GET wear point of the ground engaging tool, and the first wear sensing body is fabricated from a wear sensing body material having a wear sensing body material density that is not equal to the GET body material density. The method may further include receiving reflected distance sensor signals at the first distance sensor that are reflected from one of an object or a surface of the GET body, determining at the first wear sensor assembly whether the first wear sensing body is still embedded in the GET body proximate the first maximum GET wear point based on a value of the reflected distance sensor signals, and transmitting a GET replacement message from the 
In a further aspect of the present disclosure, a ground engaging tool for an implement of a work machine that engages a work material to dig into the work material is disclosed. The ground engaging tool may include a GET body having an exterior surface shaped to penetrate the work material into which the implements digs, and a first wear sensor cavity surface defining a first wear sensor cavity within the GET body, wherein the GET body is fabricated from a GET body material having a GET body material density. The ground engaging tool may further include a first wear sensing body embedded in the GET body at a first location indicative of a first maximum GET wear point of the ground engaging tool, wherein the first wear sensing body is fabricated from a wear sensing body material having a wear sensing body material density that is not equal to the GET body material density, and a first wear sensor assembly disposed within the first wear sensor cavity. The first wear sensor assembly may include a first distance sensor for transmitting output distance sensor signals and for receiving reflected distance sensor signals that are reflected from an object or a surface of the GET body, and a first sensor assembly controller operatively connected to the first distance sensor. The first sensor assembly controller may be configured to cause the first distance sensor to transmit the output distance sensor signals, to detect receipt of the reflected distance sensor signals at the first distance sensor, to determine whether the first wear sensing body is still embedded in the GET body proximate the first maximum GET wear point based 

Plouzek (US 10578590 B2) describes a ground engaging member includes a member body extending from a leading end to a trailing end, the member body having an internal surface defining a cavity therein, the cavity having a concavity that faces away from the leading end along a longitudinal direction, the longitudinal direction extending from the leading end to the trailing end, the member body being fabricated from a ground engaging tool (GET) body material having a GET body material density; and a first wear sensing body embedded in the member body between the cavity and the leading end along the longitudinal direction, the first wear sensing body being fabricated from a wear sensing body material having a wear sensing body material density that is not equal to the GET body material density.
According to another aspect of the present disclosure, a ground engaging assembly includes a plurality of member bodies, each member body of the plurality of member bodies extending from a leading end to a trailing end, each member body having an internal surface defining a cavity therein, the cavity having a concavity that faces away from the leading end along a longitudinal direction, the longitudinal direction extending from the leading end to the trailing end, each member body being fabricated from a ground engaging tool (GET) 
According to another aspect of the present disclosure, an implement of a work machine includes a plurality of member bodies, each member body of the plurality of member bodies extending from a leading end to a trailing end, each member body having an internal surface defining a cavity therein, the cavity having a concavity that faces away from the leading end along a longitudinal direction, the longitudinal direction extending from the leading end to the trailing end, each member body being fabricated from a ground engaging tool (GET) body material having a GET body material density; and a first wear sensing body embedded in each member body between the cavity and the leading end along the longitudinal direction, the first wear sensing body being fabricated from a wear sensing body material having a wear sensing body material density that is not equal to the GET body material density.

Crews (US 7959071 B1) describes Apparatus including: an automated banking machine operative to carry out financial transactions responsive at least in part to data read from data bearing records, wherein the machine includes a sheet moving component, wherein the component comprises an outer surface segment, wherein the outer surface segment includes at least one wear signal 

Anderson (US 2020/0132431 A1) describes a wear member may relate to any member that wears from engagement with a contact member, material, or the ground, among other objects or possibilities. For example, ground-engaging wear members include by are not limited to tracks for a tracked vehicle, a blade for a dozer or grader, a bucket for a loader or excavator, a drag chain or drag bar for a row unit of a planter, a ground-engaging wear plate or skid member of a combine or harvester head assembly. Other wear members may wear from interaction with harvested material such as a cutter, a blade, teeth, concave grates of combines, concave spacers of combines, impact plates or impact members of mass flow sensors on combines or harvesters, or other components of vehicles, implements, or heavy equipment. Still other wear members may wear from interaction with various components of assemblies, systems, or parts of vehicles, machinery or implements, such as axial bearings, radial bearings or thrust bearings. Although the wear member is illustrated as a block or substantially rectangular, the wear member may have virtually any geometric shape, such as 

Franke (US 10378891 B2) describes a system arranged for measuring the displacement of a surface in a material handling system such as a crusher, transfer chute or other material handling structure relative to a base reference of the material handling system such as the base reference of the crusher, transfer .

Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 10 and 18 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a-system, comprising: causing the part to move to a replacement orientation for replacement; and causing an indication to be visible to an operator indicating which part of a plurality of parts is the part that should be replaced. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-9 are allowed due to their dependency on claim 1.



The primary reason for the allowance of claim 10 is the inclusion of a computer-implemented method comprising: causing the part to move to a replacement orientation for replacement; and causing an indication to be visible to an operator indicating which part of a plurality of parts is the part that should be replaced. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 11-17 are allowed due to their dependency on claim 10.

Regarding claim 18:
The primary reason for the allowance of claim 18 is the inclusion of a road milling machine, comprising: causing the part to move to a replacement orientation for replacement; and causing an indication to be visible to an operator indicating which part of a plurality of parts is the part that should be replaced. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 19-20 are allowed due to their dependency on claim 18.


Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
August 19, 2021